    Case: 1:18-cv-03385 Document #: 24 Filed: 04/01/19 Page 1 of 4 PageID #:134




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Tommy Ray Ortiz                          )
                                         )
                    Plaintiff,           )
                                         )             Case No. 18 C 03385
             v.                          )
                                         )             Judge Tommy Ray Ortiz
                                         )
Bill Epperson, et al.,                   )
                                         )
                    Defendants.          )

                                         ORDER

       Plaintiff Tommy Ray Ortiz, who appears to be a pretrial detainee currently
being held at Elgin Mental Health Center (pending evaluation of his mental fitness
to stand trial), brings this pro se civil rights action, 42 U.S.C. § 1983, against fourteen
individual Defendants concerning certain events since his detention at Elgin began
in March 2018. Pending are Ortiz’s renewed application to proceed in forma pauperis
and complaint for initial review.

        Ortiz has demonstrated that he cannot prepay the filing fee, so the renewed
application to proceed in forma pauperis is granted. Under 28 U.S.C. § 1915(b)(1), (2),
the Court orders: (1) Ortiz to immediately pay (and the facility having custody of him
to automatically remit) $17.21 to the Clerk of Court for payment of the initial partial
filing fee and (2) Ortiz to pay (and the facility having custody of him to automatically
remit) to the Clerk of Court twenty percent of the money he receives for each calendar
month during which he receives $10.00 or more, until the $350 filing fee is paid in
full. The Court directs the trust fund officer to ensure that a copy of this order is
mailed to each facility where Ortiz is housed until the filing fee has been paid in full.
All payments shall be sent to the Clerk of Court, United States District Court, 219
South Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor, and
should clearly identify Ortiz’s name and the case number assigned to this case.

       Under 28 U.S.C. §§ 1915(e)(2) and 1915A(a), the Court is required to screen
pro se prisoners’ complaints and dismiss them if they are frivolous or malicious, fail
to state a claim on which relief may be granted, or seek monetary relief against a
defendant who is immune from such relief. See Jones v. Bock, 549 U.S. 199, 214
(2007); Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). Under Federal Rule of
Civil Procedure 8(a)(2), a complaint must include “a short and plain statement of the
    Case: 1:18-cv-03385 Document #: 24 Filed: 04/01/19 Page 2 of 4 PageID #:135




claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short
and plain statement under Rule 8(a)(2) must “give the defendant fair notice of what
the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (citation omitted). Under federal notice-pleading standards, a
plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. Put differently, a “complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
550 U.S. at 570). “In reviewing the sufficiency of a complaint under the plausibility
standard, [courts] accept the well-pleaded facts in the complaint as true.” Alam v.
Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013). Courts also construe pro se
complaints liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

        The complaint on file cannot proceed as drafted. First, the complaint runs afoul
of Rule 8(a)(2) of the Federal Rules of Civil Procedure, which requires “a short and
plain statement of the claim showing that the pleader is entitled to relief,” in order
to “‘give the defendant fair notice of what the … claim is and the grounds upon which
it rests[.]’” Twombly, 550 U.S. at 555; Windy City Metal Fabricators & Supply, Inc. v.
CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 667 (7th Cir. 2008). Ortiz’s forty-five page
complaint is neither “short” nor “plain.” Further, it jumps around between
Defendants and particular events that have occurred at Elgin since his entry in
March 2018. Ortiz’s complaint, as drafted, simply provides too many details, much of
which are irrelevant to any claim at all. See United States ex rel. Garst v. Lockheed-
Martin Corp., 328 F.3d 374, 378-79 (7th Cir. 2003) (a complaint that is too jam-packed
with details makes it too difficult to comprehend and too difficult to answer). If Ortiz
wishes to proceed with this lawsuit, then he must submit an amended complaint that
streamlines his allegations, clarifies his claims, and provides only the information
that is relevant to each claim he is attempting to raise.

       Second, and relatedly, misjoinder is a problem with the complaint. As
explained above, Ortiz has set forth a lengthy narrative about certain events that
have occurred at Elgin since his entry in March 2018. While it is not entirely clear
the claim or type of claims Ortiz is attempting to raise in this lawsuit, his allegations
run the gamut from everything like alleged attacks by Elgin staff to instances when
he was attacked by other detainees at the facility, to instances when Elgin staff
denied him access to a toilet (or toilet paper), to instances when Elgin staff denied
him medical care, to instances when he was forcibly medicated by Elgin staff, and so
on. R. 1 at 1-14. Ortiz identifies fourteen individual Defendants in connection with
these allegations. Ortiz may not bring unrelated claims against unrelated defendants
                                           2
    Case: 1:18-cv-03385 Document #: 24 Filed: 04/01/19 Page 3 of 4 PageID #:136




in a single complaint. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Any
amended complaint should be limited to related claims against properly joined
defendants. Any remaining claims must be brought in a separate lawsuit,
accompanied by a separate application to proceed in forma pauperis.

       Ortiz should also keep in mind that he must identify proper defendants to any
claims he brings in an amended complaint. To be held liable under Section 1983, an
individual must have caused or participated in a constitutional deprivation. Kuhn v.
Goodlow, 678 F.3d 552, 556 (7th Cir. 2012); Pepper v. Vill. of Oak Park, 430 F.3d 809,
810 (7th Cir. 2005). There is no respondeat superior liability under section 1983. See
Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir. 2008). Supervisors can only be held
responsible for the constitutional violations of their subordinates if the violation
occurred at the supervisor’s direction or with his or her knowledge and consent. See
Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003). So if Ortiz
chooses to submit an amended complaint, then he should focus on naming only those
individuals allegedly responsible for the complained-of conduct, list them in the
caption of any amended complaint, and concisely explain in the “Statement of Claim”
what each individual did to allegedly violate Ortiz’s rights.

       For these reasons, the Court dismisses Ortiz’s complaint without prejudice. If
Ortiz wants to proceed with this lawsuit, then he must submit an amended complaint.
Any amended complaint must be submitted on the Court’s required form. See Local
Rule 81.1. Any amended complaint also must comport with Federal Rule of Civil
Procedure 11; Rule 11 provides that by signing a pleading, a party represents to the
Court that his claims have a reasonable basis in law and fact. Fed. R. Civ. P. 11(b).
Ortiz must write both the case number and the judge’s name on the amended
complaint, sign it, and return it to the Prisoner Correspondent. Ortiz is cautioned
that an amended pleading supersedes (that is, completely replaces) the original
complaint and must stand complete on its own. So all allegations against all
defendants must be set forth in the amended complaint without reference to the
original complaint. Any documents Ortiz wants the Court to consider in its threshold
review of the amended complaint also must be attached. Ortiz is advised to keep a
copy for his files.

      The Clerk will provide Ortiz with an amended civil rights complaint form and
instructions along with a copy of this order. Failure to submit an amended complaint
by April 26, 2019 will result in summary dismissal of this lawsuit.

      As a final matter, the Court notes that Ortiz recently filed a document
captioned “Notice of Potential Deception by the Defendants,” R. 19, in which he
asserts that he handed his renewed in forma pauperis application, R. 16, to Elgin
                                        3
    Case: 1:18-cv-03385 Document #: 24 Filed: 04/01/19 Page 4 of 4 PageID #:137




officials for mailing on November 9, 2018. He alleges that despite this, the docket
reflects that it was not received by the Court until November 27, 2018. He attributes
the lag in time to the ill-intent of Elgin staff whom—he believes—tried to delay his
mail in an attempt to have his lawsuit dismissed. Id. at 1-2. But the envelope that
Ortiz mailed his renewed application is postmarked November 13, 2018. November 9
was a Friday; Monday, November 11 was Veterans Day; so a November 13 mailing is
not at all unreasonable.

      To track the case only (no appearance is required), the status hearing of April
19, 2019, is reset to May 10, 2019 at 8:30 a.m.


                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: April 1, 2019




                                         4
